IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  DIVISION ONE
                      Respondent,
                                                  No. 80565-7-I
               v.
                                                  UNPUBLISHED OPINION
 WEI WANG,

                      Appellant.


       DWYER, J. — Wei Wang appeals from the judgment entered on a jury’s

verdict finding him guilty of assault in the first degree with a deadly weapon

enhancement. He contends that the trial court erroneously admitted evidence,

that the exclusion of immigration evidence denied him the opportunity to present

a defense, and that insufficient evidence supported both his conviction and the

deadly weapon enhancement. Finding no error, we affirm.

                                          I

       In 2017, Wei Wang and Zhen Wang were a married couple living together

in Shoreline. They lived with one of Zhen’s daughters from a previous marriage

and their young son. Zhen’s parents, Xiamin Yu and Wenxiang Wang, also lived

in Shoreline, in a condominium. Zhen’s mother, Yu, would often go to Wang and

Zhen’s house to care for the children.

       On several occasions, while the couple was arguing, Wang physically

abused Zhen. In June 2017, after Wang restrained and slapped Zhen, he
No. 80565-7-I/2


threatened to kill Zhen and her family if she reported the incident. Zhen sought

medical treatment but did not report that Wang had hit her. In August 2017,

during another argument, Wang hit the back of Zhen’s head while he restrained

her on their bed. After Wang released her, Zhen ran from the room and called

the police. Wang fled but was arrested upon his return to the house.

       After his arrest, a no-contact order prohibited Wang from having any

contact with Zhen. However, upon Zhen’s request, Yu bailed Wang out of jail.

Despite the no-contact order, Wang returned to the home he shared with Zhen

and slept in a spare room while she remained in the master bedroom.

       The night of September 13, 2017, Wang and Zhen argued and discussed

divorce. Yu was staying over to help Zhen with the children. The next morning,

Zhen woke up late and had to rush to take her daughter to school. Realizing that

she had forgotten her wallet, Zhen returned home immediately after dropping her

daughter off. She had been out of the home for approximately 15 minutes.

       When Zhen arrived home, the family’s second car was missing. Upon

entering the house, she found blood and broken objects strewn throughout the

living room, hall, and bathroom. Zhen heard Yu calling for her and found her in a

bedroom, lying on the floor in a pool of blood. Yu’s head was knocked in on the

left side, she had a large laceration on her face, and several of her teeth had

been knocked out. Yu was largely unable to move or speak.

       Zhen telephoned 911 for help. On the phone with the 911 dispatcher,

Zhen repeatedly exclaimed that her mother’s blood was everywhere and pleaded

for help. Zhen told the 911 operator that she could see “through [Yu’s] skull” and




                                         2
No. 80565-7-I/3


could see her mother’s “brain stuff coming out.” The 911 operator instructed

Zhen to use a towel to apply pressure to Yu’s wound. While Zhen was applying

pressure to Yu’s head wound, Yu communicated to her by moving a finger that

Wang had caused her injuries. Yu relayed this information by telling the

operator, “[S]he said my husband come over here and kill her.” Zhen went on to

provide Wang’s name and the license plate of the missing family vehicle. She

told a second operator that Wang had attacked Yu, repeating “I know it’s him.

It’s him. He killed my mom. He killed my mom.” Zhen told the operator she had

a protection order against Wang. Zhen then asked the operator to protect her

father at the condominium because Wang would “go over there and kill my dad.”

Zhen then pleaded for help until the paramedics arrived.

      Yu suffered a fractured skull, brain contusions, head and facial fractures,

lacerations to her scalp and face, and teeth avulsions. Yu’s skull was eventually

reconstructed with titanium mesh. Because of the brain damage she suffered,

Yu has no memory of what occurred after Zhen left the house on September 14.

      On September 15, Wang was apprehended in the family car in a motel

parking lot in Beaverton, Oregon. Wang had lacerations on his torso, head,

neck, hands, shin, and penis. He was charged with one count of first degree

assault and one count of attempted first degree premeditated murder. For both

counts, the State alleged that Wang was armed with a deadly weapon—a chair—

and alleged a domestic violence relationship between Wang and the victim.

      At trial, Wang testified as follows. On the morning of September 14, he

tried to retrieve his cell phone and bank cards from the master bedroom but Yu




                                        3
No. 80565-7-I/4


blocked his passage and refused to let him enter. According to Wang, when he

tried to push Yu out of the way, she grabbed and scratched him before grabbing

and squeezing his penis. This caused Wang concern that Yu would seriously

injure him. As a result, he picked up a wooden stool and hit her body and arm.

Yu then released his penis from her grip but followed Wang to a bathroom, where

she again grabbed and squeezed his penis. Yu then attempted to bite Wang’s

penis and he hit her in the mouth with a plastic step stool. Again, Yu let go of

Wang’s genitals and Wang exited the bathroom. However, Yu continued to

follow Wang into a small bedroom where the two fought over a wooden stool,

which caused the stool to break. Wang testified that the stool “might have hit her

head” during the struggle. Eventually, Yu let go of the stool. Yu told Wang that

Zhen would be back in a minute. Wang walked into the master bedroom and

took his cell phone and bank card, as well as other items including Yu’s cell

phone, and Zhen’s forgotten wallet, and left the house.

        The trial court admitted evidence of Zhen’s 911 call as consisting of

present sense impressions or excited utterances. 1 The trial court excluded

evidence of the family’s immigration status. 2 The jury convicted Wang of assault

in the first degree and found both the deadly weapon enhancement and the

domestic violence relationship by special verdicts. The jury acquitted Wang of

attempted murder in the first degree.




         1 Prior to trial, the trial court indicated that the statements were admissible under both the

excited utterance and present sense impression exceptions to the hearsay rule. During trial, the
trial court ruled that the entire call was admissible as consisting of excited utterances.
         2 Wang, Zhen, and her parents are all originally from China. Zhen is a United States

citizen.


                                                   4
No. 80565-7-I/5


      Wang appeals.

                                        II

      Wang contends that the trial court erred in admitting the recording of

Zhen’s 911 call. This is so, he asserts, because “Zhen’s statement to the 911

operator did not qualify as either a present sense impression or an excited

utterance because Zhen consciously and deliberately fabricated a portion of her

story.” We disagree.

      We review a trial court’s determination that a hearsay exception applies

for an abuse of discretion. State v. Magers, 164 Wn.2d 174, 187, 189 P.3d 126

(2008). An abuse of discretion occurs, in an evidentiary sense, when the trial

court’s ruling is manifestly unreasonable or based on untenable grounds or

reasons. State v. Garcia, 179 Wn.2d 828, 844, 318 P.3d 266 (2014). We may

affirm the trial court on “any correct ground.” State v. Gresham, 173 Wn.2d 405,

419, 269 P.3d 207 (2012).

      Pursuant to ER 803(a)(2), “[a] statement relating to a startling event or

condition made while the declarant was under the stress of excitement caused by

the event or condition” may be admissible as an exception to the hearsay rule.

      This exception is based on the idea that “under certain external
      circumstances of physical shock, a stress of nervous excitement
      may be produced which stills the reflective faculties and removes
      their control.” The utterance of a person in such a state is believed
      to be “a spontaneous and sincere response to the actual
      sensations and perceptions already produced by the external
      shock,” rather than an expression based on reflection or self
      interest.




                                        5
No. 80565-7-I/6


State v. Chapin, 118 Wn.2d 681, 686, 826 P.2d 194 (1992) (citation omitted)

(quoting 6 JAMES HENRY W IGMORE, EVIDENCE IN TRIALS AT COMMON LAW § 1747, at

195 (1976)).

       A statement qualifies as an excited utterance if (1) a startling event

occurred, (2) the declarant made the statement under the stress or excitement of

the event, and (3) the statement relates to the event. Magers, 164 Wn.2d at 187-

88. Accordingly, when there is evidence that a declarant has intentionally

fabricated statements, those statements are not excited utterances. State v.

Brown, 127 Wn.2d 749, 757-58, 903 P.2d 459 (1995).

       A present sense impression is “[a] statement describing or explaining an

event or condition made while the declarant was perceiving the event or

condition, or immediately thereafter.” ER 803(a)(1). “The admissibility of a

statement of a present sense impression is based upon the assumption that its

contemporaneous nature precludes misrepresentation or conscious fabrication

by the declarant.” State v. Hieb, 39 Wn. App. 273, 278, 693 P.2d 145

(1984), overruled on other grounds, 107 Wn.2d 97, 727 P.2d 239 (1986).

       The recording of the 911 call contains two levels of hearsay. During the

call, Yu communicated to her daughter, Zhen, by wiggling her finger when Zhen

asked her if Wang had done this to her, creating one level. Zhen then repeated

this to the 911 operator, creating a second level of hearsay. Prior to trial, the

court addressed both levels of hearsay, considered both the present sense

impression and excited utterance exceptions to the hearsay rule, and ruled that

the statements were admissible pursuant to either exception. During trial, the




                                          6
No. 80565-7-I/7


court ruled that all of the statements on the call were admissible as excited

utterances.

       On appeal, Wang challenges the admissibility of Zhen’s statements to the

911 operator. Wang asserts that Zhen’s statements to the 911 operator cannot

have been made while Zhen was still under the stress of a startling event

because she “blatantly lied” by telling the 911 operator that Wang had “come

over” to the house when, in fact, Wang had been living at the house.

       Zhen initiated the 911 call at issue immediately after finding her mother

badly injured and lying in a pool of her own blood. Zhen yelled to the operator

that there was “blood everywhere” and repeatedly exclaimed that she needed

help. To proceed with the call, the 911 operator had to ask Zhen to “[s]top talking

and answer [the operator’s] questions.” These initial statements were excited

utterances. Zhen discovered her badly injured mother, and while under the

stress of that startling event, made statements related to that event.

       As the call continued, the operator began to ask Zhen questions about

Yu’s condition and instructed her to use a towel to apply pressure to Yu’s head

wound. Zhen described Yu’s current condition and her own actions as she held

the towel to Yu’s head. Anticipating that the operator would inquire into the

mechanism of the injury, Zhen communicated with her mother using Chinese and

hand gestures. Zhen then described to the operator what she believed Yu had

communicated to her saying, “[S]he said my husband come over here and kill

her.” These statements were present sense impressions. Zhen uttered the

statements describing her mother’s condition and explaining her mother’s




                                         7
No. 80565-7-I/8


communication immediately after she perceived it. The trial court had no reason

to believe that Zhen was fabricating or misrepresenting Yu’s statements to her,

nor any reason to believe that Yu had lied to Zhen. 3 Cf. Brown, 127 Wn.2d at

758 (trial court erred in admitting evidence of victim’s 911 call after victim had

testified that she had decided to lie to the police prior to making the call).

        The trial court correctly ruled that Zhen’s statements during the call fell

within recognized exceptions to the hearsay rule. Her initial statements were

excited utterances. The additional information she provided to the 911 operator

describing Yu’s condition and explaining Yu’s communications were present

sense impressions. Wang’s argument to the contrary fails.

                                                III

        Next, Wang asserts that the trial court’s decision to exclude evidence of

his own and family members’ respective immigration statuses infringed upon his

right to present a defense. We disagree.

        Our Supreme Court has explained that a contention that an evidentiary

ruling violated a defendant’s constitutional right to present a defense is reviewed

pursuant to a two-step process. State v. Arndt, 194 Wn.2d 784, 797-98, 453

P.3d 696 (2019). First, we review the challenged evidentiary rulings under an

abuse of discretion standard. Then, if necessary, we review de novo whether



        3  Zhen later testified that she lied to responding officers when they arrived at the house
by telling them that Wang had been living with her father and had come to the house to attack her
mother. The trial court had not yet heard this testimony when the evidentiary rulings at issue
were made. Furthermore, Zhen’s later decision to lie about where Wang had been staying does
not establish that she misrepresented her mother’s communication during the 911 call. More to
the point, we focus on the information before the trial judge at the time of the challenged ruling.
Wang never sought reconsideration of that ruling after Zhen testified about later deceiving the
police. Thus, the fact is immaterial to our resolution.


                                                8
No. 80565-7-I/9


such rulings violate a defendant’s constitutional right to present a

defense. See Arndt, 194 Wn.2d at 797-812.

        Here, Wang does not contend that the trial court’s ruling regarding

immigration status violated the applicable rule of evidence. 4 Hence, we proceed

directly to considering whether it violated his right to present a defense.

        “The right of an accused in a criminal trial to due process is, in essence,

the right to a fair opportunity to defend against the State’s

accusations.” Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 35 L.

Ed. 2d 297 (1973). “A defendant’s right to an opportunity to be heard in his

defense, including the rights to examine witnesses against him and to offer

testimony, is basic in our system of jurisprudence.” State v. Jones, 168 Wn.2d

713, 720, 230 P.3d 576 (2010) (citing Chambers, 410 U.S. at 294). However,

defendants have “no constitutional right to present irrelevant evidence.” Jones,

168 Wn.2d at 720.

        When determining whether the right to present a defense has been

violated, “the State’s interest in excluding evidence must be balanced against the

defendant’s need for the information sought to be admitted.” Arndt, 194 Wn.2d at

812. It would violate a defendant’s right to present a defense to bar the

admission of evidence that, “if excluded, would deprive defendants of the ability


        4  Immigration evidence in a criminal case is governed by ER 413(a). When immigration
status is an essential element of, or a defense to, a criminal charge, it is admissible regardless of
its potential for prejudice. When immigration status is offered to show bias or prejudice, it is
admissible when, following a procedure laid out in ER 413(a)(1)-(4), the trial court determines that
its “probative value outweighs the prejudicial nature of evidence of immigration status.” ER
413(a)(4). In all other instances, immigration evidence is presumptively inadmissible. State v.
Bedada, 13 Wn. App. 2d 185, 198, 463 P.3d 125 (2020). Wang did not file a pretrial motion
including an offer of proof of relevancy of the proposed evidence, as is required by ER 413(a), to
offer immigration status to show bias or prejudice of a witness.


                                                 9
No. 80565-7-I/10


to testify to their versions of the incident.” Jones, 168 Wn.2d at 721. However, a

trial court may bar the admission of evidence that, if excluded, would not

completely bar a defendant from offering relevant evidence that would enable the

defendant to present the defense theory of the case to the jury. See Arndt, 194

Wn.2d at 814 (concluding that Arndt’s right to present a defense was not violated

in a murder and arson case when only some of her proffered evidence was

excluded and she was able to argue her defense theory).

        Here, Wang contends that evidence of the family’s immigration status was

necessary to his self-defense claim because it explained the family’s power

dynamics in order to “counter” the State’s narrative that he was an abusive

husband. Specifically, he asserts that because, of the family members, only

Zhen was a United States citizen, she had power over both her parents and him.

        However, the record establishes that Wang was permitted to, and did, in

fact, argue his theory to the jury that he acted reasonably in self-defense. 5

Immigration status evidence was not necessary for Wang to testify that his

mother-in-law grabbed and squeezed his genitals and that he was afraid he

would suffer serious harm.

        Because Wang was allowed to proffer sufficient evidence to argue his

defense theory to the jury, and did, in fact, argue his theory to the jury, his right to

present a defense was not violated. See Arndt, 194 Wn.2d at 813-14

(concluding that there was no violation of Arndt’s right to present a defense



        5In his next claim of error, Wang contends on appeal that the record “establishes” that
Wang acted reasonably in self-defense. This argument would be impossible had Wang not had
the opportunity to present evidence of his theory.


                                               10
No. 80565-7-I/11


because Arndt was able to advance her defense theory through the presentation

of some, though not all, of her proposed supporting evidence).

                                            IV

       Wang contends that the State failed to prove beyond a reasonable doubt

that he had the requisite intent to inflict great bodily harm. We disagree.

       Due process requires that the State prove every element of a crime

beyond a reasonable doubt. State v. Johnson, 188 Wn.2d 742, 750, 399 P.3d

507 (2017). To determine whether sufficient evidence supports a conviction, an

appellate court must “view the evidence in the light most favorable to the

prosecution and determine whether any rational fact finder could have found the

elements of the crime beyond a reasonable doubt.” State v. Homan, 181 Wn.2d

102, 105, 330 P.3d 182 (2014). A claim of insufficient evidence admits the truth

of the State’s evidence and all reasonable inferences from that evidence. State

v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). All reasonable

inferences must be interpreted in favor of the State and most strongly against the

defendant. Salinas, 119 Wn.2d at 201. Additionally, an appellate court “must

defer to the trier of fact for purposes of resolving conflicting testimony and

evaluating the persuasiveness of the evidence.” Homan, 181 Wn.2d at 106.

       To prove first degree assault as charged, the State was required to

establish that Wang assaulted Yu with the intent to inflict great bodily harm and

that the assault resulted in great bodily harm. Former RCW 9A.36.011(1)(c)

(1997). 6 Wang raised a self-defense claim, shifting the burden to the State to


       6
       The version of RCW 9A.36.011 in effect at the time is cited. RCW 9A.36.011 was
amended effective June 11, 2020.


                                            11
No. 80565-7-I/12


prove the absence of self-defense beyond a reasonable doubt. State v. Walden,

131 Wn.2d 469, 473, 932 P.2d 1237 (1997).

       “Evidence of self-defense is evaluated ‘from the standpoint of the

reasonably prudent person, knowing all the defendant knows and seeing all the

defendant sees.’” Walden, 131 Wn.2d at 474 (quoting State v. Janes, 121 Wn.2d

220, 238, 850 P.2d 495 (1993)). Reasonable force in self-defense is justified

when there is an appearance of imminent danger. State v. Bradley, 141 Wn.2d

731, 737, 10 P.3d 358 (2000). The degree of force used is limited to what a

reasonably prudent person would find necessary under the conditions as they

appeared to the defendant. Walden, 131 Wn.2d at 474.

       Wang argues that the State failed to provide sufficient evidence to refute

his claim of self-defense and thus to prove that he intended to cause great bodily

harm. A successful claim of self-defense negates criminal intent. State v.

Brown, 94 Wn. App. 327, 343 n.4, 972 P.2d 112 (1999) (because a person acting

in self-defense is acting lawfully, proof of self-defense negates the element of

intent), aff’d, 140 Wn.2d 456, 998 P.2d 321 (2000).

       Therefore, the State was required to disprove the self-defense claim

beyond a reasonable doubt in order to prove that Wang assaulted Yu with intent

to cause great bodily harm. See State v. Grott, 195 Wn.2d 256, 266, 458 P.3d

750 (2020); accord State v. Acosta, 101 Wn.2d 612, 616, 683 P.2d 1069 (1984).

       To refute the claim of self-defense, the State produced evidence of the

extent of the force that Wang used. The jury saw photographs of blood splatter

and broken objects in the home and heard testimony about the extent of Yu’s




                                        12
No. 80565-7-I/13


injuries—including life-threatening head injuries. The jury was therefore free to

conclude that even if Yu was the aggressor, the minor injuries suffered by Wang

did not justify the force that he used. Further, the jury was entitled to disbelieve

Wang’s testimony. We defer to the trier of fact on issues of credibility of

witnesses and persuasiveness of the evidence. State v. Thomas, 150 Wn.2d

821, 874-75, 83 P.3d 970 (2004).

       Because a rational finder of fact could conclude that Wang did not act in

self-defense but, rather, intended to cause Yu great bodily harm, sufficient

evidence supports the conviction.

                                          V

       Finally, Wang asserts that a chair cannot be a weapon for purposes of the

deadly weapon enhancement and that, accordingly, the deadly weapon

enhancement must be vacated. We disagree.

       Because Wang did not object to the jury instructions or the special verdict

form, our review is limited to whether a constitutionally sufficient quantum of

evidence supported the deadly weapon enhancement. Evidence is sufficient to

support an enhancement if, when viewed in the light most favorable to the State,

it permits any rational trier of fact to find the essential elements beyond a

reasonable doubt. Salinas, 119 Wn.2d at 201.

       The trial court instructed the jury, that for purposes of the special verdicts,

a deadly weapon is “an implement or instrument that has the capacity to inflict

death and from the manner in which it is used, is likely to produce or may easily

and readily produce death.” See RCW 9.94A.825. It further instructed that:




                                          13
No. 80565-7-I/14


       The following instruments are examples of deadly weapons:
       blackjack, sling shot, billy, sand club, sandbag, metal knuckles, any
       dirk, dagger, pistol, revolver or any other firearm, any knife having a
       blade longer than three inches, any razor with an unguarded blade,
       and any metal pipe or bar used or intended to be used as a club,
       any explosive, and any weapon containing poisonous or injurious
       gas.

See RCW 9.94A.825.

       Neither party presented any evidence suggesting that a wooden chair was

one of the specific items listed. Therefore, the jury had to find beyond a

reasonable doubt that the chair used by Wang had the capacity to inflict death

and from the manner in which it was used, was likely to produce or could have

easily produced death.

       Here, the evidence taken in the light most favorable to the State shows

that Wang repeatedly struck Yu’s head with a heavy wooden chair. Given the

size and weight of the chair and the fact that Yu did indeed suffer life-threatening

injuries, there was sufficient evidence to allow the jury to find that the chair had

the capacity to inflict death and was likely to or could have easily and readily

done so. See State v. Barragan, 102 Wn. App. 754, 761, 9 P.3d 942 (2000)

(factors relevant to determining whether the object constituted a deadly weapon

include the area of the victim’s body targeted, the degree of force used, the

defendant’s stated intent, and the injuries actually inflicted).

       That chairs have an ordinary purpose other than producing death does not

change this analysis. Wang points to cases holding that motor vehicles are not

deadly weapons, State v. Shepherd, 95 Wn. App. 787, 977 P.2d 635 (1999),

and State v. Ross, 20 Wn. App. 448, 580 P.2d 1110 (1978), and contends that




                                          14
No. 80565-7-I/15


because chairs are not specifically designed for deadly use, they are outside the

scope of the enhancement. However, the cited cases rely on the exclusion of the

word “vehicle” in the enhancement statute’s definition of deadly weapon although

it does appear in the criminal code’s definition of deadly weapon. See Shepherd,

95 Wn. App at 793 (citing Ross, 20 Wn. App at 454). Ross explains:

               Had the legislature intended, it could have specifically
       included motor vehicles within the enhanced penalty statute. Cf.
       RCW 9A.04.110(6). There is no question that an automobile may
       be a lethal weapon, but that does not mean it is a deadly weapon
       within the statute.

20 Wn. App. at 454.

       Unlike motor vehicles, chairs do not appear in RCW 9A.04.110(6) and

thus their absence from the weapons specifically listed in RCW 9.94A.825 does

not indicate a legislative intent that chairs can never fall within the meaning of

deadly weapon. Accordingly, Wang’s argument to the contrary fails.

       Affirmed.




WE CONCUR:




                                         15